DETAILED ACTION
Claims 1, 4-8, 11-15 and 18-20 are pending. Applicant has amended claims 8 and 15.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 11-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dirac et al. (US 10,257,275 B1).

As to claim 8, Dirac teaches a method for optimizing performance of a Java Virtual Machine, the method comprising:
using at least one computer hardware processor to perform:
identifying a set of parameter values corresponding to at least one hyper-parameter of the Java Virtual Machine (col. 18, lines 4-14 and tunable parameters of interest; col. 3, lines 20-22, col. 3, line 67 – col. 4, line 2), the identifying performed at least in part by using a probabilistic model of an object function relating the at least one hyper-parameter of the Java Virtual Machine to measure of performance of the Java Virtual Machine (See Fig. 9, step 910 and col. 18, line 36 – col. 19, line 7 and col. 3, lines 32-59);
evaluating the object function at the identified set of parameter values to obtain a value identifying a measure of performance of the Java Virtual Machine when operated using the set of parameter values, the evaluating performed at least in part by executing the Java Virtual Machine when configured with the set of parameter values (See Fig. 9, step 913 and col. 18, line 65 – col. 19, line 7 and col. 7, lines 25-51);
based on the value identifying the measure of performance of the Java Virtual Machine being within a performance range, operating the Java Virtual Machine with the set of parameter values (see Fig. 9, step 917 and col. 19, lines 9-13 and col. 5, lines 15-26); and
based on the value identifying the measure of performance of the Java Virtual Machine being outside the performance range (see Fig. 9, No from step 913):
updating, based on the value identifying the measure of performance of the Java Virtual Machine, the probabilistic model of the objective function to obtain an updated probabilistic model of the objective function (col. 4, lines 52-59 and col. 7, lines 34-40), wherein updating the probabilistic model of the object function comprises updating one or more parameters of the probabilistic model of the objective function (output model parameter values of the given iteration may be used to set the tunable parameter values for the next observation collection intervals; col. 4, lines 57-59 and col. 3, lines 32-62);
identifying, using the updated probabilistic model of the objective function, a second set of parameter values corresponding to the at least one hyper-parameter of the Java Virtual Machine (See Fig. 9, step 910 and col. 18, line 36 – col. 19, line 7 and col. 3, lines 32-59);
evaluating the objective function at the identified second set of parameter values to obtain a second value identifying a measure of performance of the Java Virtual Machine when operated using the second set of parameter values  (See Fig. 9, step 913 and col. 18, line 65 – col. 19, line 7 and col. 7, lines 25-51); and 
based on the second value identifying the measure of performance of the Java Virtual Machine being within the performance range, operating the Java Virtual Machine with the second set of parameter values (see Fig. 9, step 917 and col. 19, lines 9-13 and col. 5, lines 15-26).

As to claim 11, Dirac teaches wherein evaluating the objective function at the identified set of parameter values is performed by executing at least one Java Virtual Machine-based service using the identified set of parameter values (col. 6, line 55 – col. 7, line 11).

As to claim 12, Dirac teaches storing, on a server, the identified set of parameter values and transmitting, from the server, the identified set of parameter values to at least one Java Virtual Machine-based service (col. 4, line 62 – col. 5, line 23).

As to claim 13, Dirac teaches wherein the at least one hyper-parameter of the Java Virtual Machine is selected from the group consisting of: garbage collector type, new generation size, survivor ratio, parallel garboard collector threads, pre-fetch interval size, clip in-lining, and biased locking (col. 6, lines 32-50).

As to claim 14, Dirac teaches wherein identifying the set of parameter values is further performed by using an integrated acquisition utility function, wherein the integrated acquisition utility function is obtained at least in part by integrating an initial acquisition utility function with respect to at least one parameter of the probabilistic model (col. 5, line 65 – col. 6, line 7).

As to claim 15, it is the same as the method claim 8 above except this is a non-transitory computer-readable storage medium claim and therefore is rejected under the same ground of rejection.

As to claims 18-20, see rejections of claims 11, 13 and 14 above, respectively.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirac et al. (US 10,257,275 B1).

As to claim 1, Dirac teaches a system for optimizing performance of a Java Virtual Machine, the system comprising:
at least one computer hardware processor (one or more processors 9010; Fig. 10); and
at least one non-transitory computer-readable storage medium storing processor-executable instructions that (system memory 9020; Fig. 10 and col. 20, lines 2-7 and 25-50), when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform:
identifying a set of parameter values corresponding to at least one hyper-parameter of the Java Virtual Machine (col. 18, lines 4-14 and tunable parameters of interest; col. 3, lines 20-22, col. 3, line 67 – col. 4, line 2), the identifying performed at least in part by using a probabilistic model of an object function relating the at least one hyper-parameter of the Java Virtual Machine to measure of performance of the Java Virtual Machine (See Fig. 9, step 910 and col. 18, line 36 – col. 19, line 7 and col. 3, lines 32-59);
evaluating the object function at the identified set of parameter values to obtain a value identifying a measure of performance of the Java Virtual Machine when operated using the set of parameter values, the evaluating performed at least in part by executing the Java Virtual Machine when configured with the set of parameter values (See Fig. 9, step 913 and col. 18, line 65 – col. 19, line 7 and col. 7, lines 25-51);
based on the value identifying the measure of performance of the Java Virtual Machine being within a performance range, operating the Java Virtual Machine with the set of parameter values (see Fig. 9, step 917 and col. 19, lines 9-13 and col. 5, lines 15-26); and
based on the value identifying the measure of performance of the Java Virtual Machine being outside the performance range (see Fig. 9, No from step 913):
updating, based on the value identifying the measure of performance of the Java Virtual Machine, the probabilistic model of the objective function to obtain an updated probabilistic model of the objective function (col. 4, lines 52-59 and col. 7, lines 34-40);
identifying, using the updated probabilistic model of the objective function, a second set of parameter values corresponding to the at least one hyper-parameter of the Java Virtual Machine (See Fig. 9, step 910 and col. 18, line 36 – col. 19, line 7 and col. 3, lines 32-59);
evaluating the objective function at the identified second set of parameter values to obtain a second value identifying a measure of performance of the Java Virtual Machine when operated using the second set of parameter values  (See Fig. 9, step 913 and col. 18, line 65 – col. 19, line 7 and col. 7, lines 25-51); and 
based on the second value identifying the measure of performance of the Java Virtual Machine being within the performance range, operating the Java Virtual Machine with the second set of parameter values (see Fig. 9, step 917 and col. 19, lines 9-13 and col. 5, lines 15-26).
Although Dirac does not use the neural network for the probabilistic model of the objective function, Dirac teaches the probabilistic model of the objective function performs and has the same functionalities of the neural network (machine learning) (col. 7, lines 25-67).
Therefore, it would have been obvious to one of ordinary skill in the art that the probabilistic model of the objective function taught by Dirac could comprise a neural network. 
and wherein updating, based on the value identifying the measure of performance of the Java Virtual Machine, the probabilistic model of the objective function to obtain the updated probabilistic model of the objective function comprises updating, based on the value identifying the measure of performance of the Java Virtual Machine, the neural network to obtain an updated neural network.
Examiner note: Reference cited in the PTO-892 also teaches Bayesian neural networks and Gaussian processes for identification of mechanical concrete properties.

As to claim 4, Dirac teaches wherein evaluating the objective function at the identified set of parameter values is performed by executing at least one Java Virtual Machine-based service using the identified set of parameter values (col. 6, line 55 – col. 7, line 11).

As to claim 5, Dirac teaches a server configured to store the identified set of parameter values and transmit the identified set of parameter values to at least one Java Virtual Machine-based service (col. 4, line 62 – col. 5, line 23).

As to claim 6, Dirac teaches wherein the at least one hyper-parameter of the Java Virtual Machine is selected from the group consisting of: garbage collector type, new generation size, survivor ratio, parallel garboard collector threads, pre-fetch interval size, clip in-lining, and biased locking (col. 6, lines 32-50).

As to claim 7, Dirac teaches wherein identifying the set of parameter values is further performed by using an integrated acquisition utility function, wherein the integrated acquisition utility function is obtained at least in part by integrating an initial acquisition utility function with respect to at least one parameter of the probabilistic model (col. 5, line 65 – col. 6, line 7).

Response to Arguments
Applicant's arguments filed 06/10/2021 have been fully considered but they are not persuasive. 
The rejection has been modified to show the prior art of record still teach the limitations of claim 1, i.e., the probabilistic model of the object function comprises a neural network, and new limitations of claim 8 and 15, wherein updating the probabilistic model of the object function comprises updating one or more parameters of the probabilistic model of the objective function. 
Therefore, the arguments are not persuasive and the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Slonski teaches Bayesian neural networks and Gaussian processes for identification of mechanical concrete properties.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
August 26, 2021